NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD GRANT,                                   No. 21-35290

                Plaintiff-Appellant,            D.C. No. 6:20-cv-00070-BMM

 v.
                                                MEMORANDUM*
ANNETTE CARTER; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Montana state prisoner Donald Grant appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging federal claims regarding

his parole. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A. Hamilton v. Brown, 630 F.3d 889, 892 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2011). We affirm.

      The district court properly dismissed Grant’s action because Grant failed to

allege facts sufficient to show that defendants denied him his right to a parole

hearing. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro

se pleadings are liberally construed, plaintiff must allege sufficient facts to state a

plausible claim); see also Texas v. United States, 523 U.S. 296, 300 (1998) (claim

is not ripe if it rests upon future events that may not occur).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Grant’s request for judicial notice, set forth in the opening brief, is denied.

      AFFIRMED.




                                           2                                      21-35290